DETAILED ACTION

Claim Status
Claims 1-18 is/are pending.
Claims 11-14 is/are withdrawn from consideration.
Claims 1-10, 15-18 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Response to Restriction Requirement
Claims 11-14 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/12/2019.

Terminal Disclaimer
The terminal disclaimer filed on 06/12/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,714,360 or 10,113,069 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The rejection on the ground of nonstatutory double patenting based on U.S. Patent Nos. 9,714,360 or 10,113,069 in the previous Office Action mailed 03/16/2020 in view of the Terminal Disclaimer filed 06/12/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 15-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1, 4 are vague and indefinite because it is unclear what constitutes the UV absorber being “localized in the fluorinated resin layer” -- i.e., it is unclear whether the term “localized” means that the UV absorber is only present in the fluorinated resin layer (with no UV absorber being present in the polyester layer), or whether the term “localized” means that the concentration of the UV absorber in the fluorinated layer is different (e.g., greater) in any degree from the concentration of the UV absorber in the polyester layer.  Furthermore, it is unclear how much of the UV absorber (e.g., more than 50 wt% or 75 wt% or 90 wt% or 99 wt% or 100 wt%) needs to be present in the fluorinated resin layer to be considered “localized in the fluorinated resin layer”.
	Claim 4 is vague and indefinite because it is unclear whether the phrase “having a molecular weight of from 200 to 1,000 and a melting point of from 50 to 150ºC” applies only to the organic ultraviolet absorber, or whether the phrase applies to both the inorganic absorber and the organic ultraviolet absorber.
	Claim 4 is vague and indefinite because it is unclear whether the recited molecular weight of the ultraviolet absorber is a number average molecular weight or whether the recited molecular weight of the ultraviolet absorber is a weight average molecular weight.
	Claim 10 is vague and indefinite because it is unclear whether the recited molecular weight of the ultraviolet absorber is a number average molecular weight or whether the recited molecular weight of the ultraviolet absorber is a weight average molecular weight.


Claim Rejections - 35 USC § 103 (pre-AIA )
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 7-9, 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
	JP 2011-012119 (SEIDA-JP ‘119),
 	in view of MIZUNO ET AL (US 4,413,095),
	and in view of SAGAWA ET AL (US 5,223,562) or SAGAWA ET AL (US 5,356,971).

(A) 10-50 parts by weight of a fluorine resin (e.g., hydroxyl group-containing vinylidene fluoride resins, etc.) with a softening point of 50-150 ºC;

(B) 10-90 parts by weight of a polyester resin (e.g., a hydroxyl group-containing polyester derived from aromatic dicarboxylic acids such as isophthalic acid, etc.; trivalent carboxylic acids such as trimellitic acid and anhydrides thereof, etc.; polyols such as ethylene glycol, propanediol, neopentyl glycol, etc.) with a number-average molecular weight of 5000 or less;

(C) 10-50 parts by weight of pigment;

(E) an isocyanate curing agent (e.g., a blocked isocyanate compound, etc.) in typical amounts of 0.05-1.5 equivalents isocyanate groups to hydroxyl groups in the resin component;

• additives (e.g., ultraviolet absorbers, light stabilizers, etc.).	

The ratio of fluorine resin (A) and polyester resin (B) is 50/50 to 10/90, wherein the solubility parameter of fluorine resin (A) and polyester resin (B) preferably differs by 0.6-0.9.   Cured coatings are formed from the powder coating composition by: applying the powder coating composition to a substrate; heating the powder coating at 170-210 ºC; and cooling; wherein the polyester resin and the fluorine resin separate to form a two-layer cured coating in which the polyester resin layer forms the lower layer and the fluorine resin layer forms the upper layer. (entire document, e.g., paragraph 0007, 0009, 0013-0015, 0019-0020, 0023, 0026-0028, 0030, 0034-0039, 0044-0049, 0051-0053, 0060-0061, 0064, 0067, etc.) However, the reference does not specifically disclose a concentrated amount of UV absorber in the fluorine resin layer. 
 	MIZUNO ET AL’095 discloses that it is well known in the art to utilize highly compatible and miscible UV absorbers with a number-average molecular weight of 10-5,000 in vinylidene fluoride resins in order to provide vinylidene fluoride-based films or layers with 
 	SAGAWA ET AL ‘562 and SAGAWA ET AL ‘971 disclose that it is well known in the art to utilize fluororesins (e.g., hydroxyl-functional polyvinylidene fluoride, etc.) with glass transition temperatures of 35-120 ºC in thermosetting powder coating compositions in order to produce storage stable powder coating compositions with good flow characteristics when heated for curing. (SAGAWA ET AL ‘562, line 65, col. 2 to line 34, col. 3; line 6-14, 37-45, col. 5; line 37-51, col. 8; etc.) (see corresponding portions of SAGAWA ET AL ‘971)
 	Regarding claims 1-5, 7, 9, 15-19, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a known UV absorber with excellent compatibility and miscibility with polyvinylidene fluoride as disclosed in MIZUNO ET AL ‘095 in the powder coating compositions of SEIDA-JP ‘119 in order to produce a two-layer coating wherein at least some of the UV absorber is present in an upper vinylidene fluoride resin layer in order to provide improved, long-lasting UV-blocking for the underlying polyester resin layer and the substrate.
 	Further regarding claim 1, 4, since: (i) the solubility parameter of the fluorine resin (A) and polyester resin (B) in the powder coating compositions of SEIDA-JP ‘119 preferably differs by at least 0.6; and (ii) differences in solubility parameters often cause incompatibility and/or immiscibility between components of a mixture; the Examiner has reason to believe that the UV absorbers of MIZUNO ET AL ‘095 with excellent compatibility and miscibility in a vinylidene fluoride resin would have preferentially concentrate in the fluorine resin layer (as compared to the polyester resin layer) in the two-layer cured coatings of SEIDA-JP ‘119 as recited in claims 
 	Further regarding claims 1, 4, one of ordinary skill in the art would have utilized fluorine (e.g., vinylidene fluoride) resins with Tg values as suggested by SAGAWA ET AL ‘562 (or SAGAWA ET AL ‘971) (e.g., 35-120 ºC) as fluorine resin (A) in the powder coating compositions of SEIDA-JP ‘119 in order to produce powder coatings with excellent handling and coating properties in combination with good flow properties during baking.
	Regarding claim 4, one of ordinary skill in the art would have selected the melting point of the UV absorber of MIZUNO ET AL ‘095 to be similar to the melting points of the other components in the powder coating compositions of SEIDA-JP ‘119, in particular similar to the melting point of the fluorine resin (A), in order to allow for uniform distribution of components during melt-blending to form the powder coating composition, and to allow for simultaneous melting at a selected baking temperature.
 	Regarding claim 8, one of ordinary skill in the art would have selected the amount of crosslinking agent used in the powder coating compositions of SEIDA-JP ‘119 in order to obtain the optimal curing characteristics (e.g., curing speed, degree of crosslinking, etc.) for specific manufacturing operations and end-use applications.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
	JP 2011-012119 (SEIDA-JP ‘119), in view of MIZUNO ET AL (US 4,413,095), and in view of SAGAWA ET AL (US 5,223,562) or SAGAWA ET AL (US 5,356,971),
 		as applied to claim 1 above,
	and further in view of STEVENSON ET AL (US 2006/0079650).

 	Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a known isophthalate-based polyester as disclosed in STEVENSON ET AL ‘650 as polyester resin (B) in the powder coating compositions of SEIDA-JP ‘119 in order to produce coatings with good impact resistance, flexibility, and durability.
 	 Further regarding claim 6, one of ordinary skill in the art would have selected the molar amount of aromatic polycarboxylic acids (e.g., isophthalic acid, etc.) to produce polyester resins in accordance with STEVENSON ET AL ‘650 with the preferred ratio of acid groups in the acid component to hydroxyl groups in the hydroxyl component of 1.04-1.14.  Additionally and/or alternatively, since STEVENSON ET AL ‘650 discloses an illustrative example (Example 1) in which the polyester is derived from 1990 grams neopentyl glycol (molecular weight = ~104), 72 grams trimethylolpropane (molecular weight = ~134), and 2977 grams isophthalic acid (molecular weight = ~ 166), the reference discloses a polyester resin in which the repeat units .  

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
	JP 2011-012119 (SEIDA-JP ‘119), in view of MIZUNO ET AL (US 4,413,095), and in view of SAGAWA ET AL (US 5,223,562) or SAGAWA ET AL (US 5,356,971),
 		as applied to claim 1 above,
	and further in view of OHNISHI ET AL (US 2003/0045613).
 	OHNISHI ET AL discloses that it is well known in the art to incorporate known crosslinking agents (e.g., blocked isocyanate crosslinking agents) in powder coating compositions containing hydroxyl-functional polyester resin base resin in typical amounts of 10-100 parts based on 100 parts by weight of base resin. (paragraph 0041-0043, etc.)
 	Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize conventional amounts of crosslinking agent as suggested by OHNISHI ET AL ‘613 in the powder coating compositions of SEIDA-JP ‘119 in order to obtain the optimal curing characteristics (e.g., curing speed, degree of crosslinking, etc.) for specific manufacturing operations and end-use applications.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
	JP 2011-012119 (SEIDA-JP ‘119), in view of MIZUNO ET AL (US 4,413,095), and in view of SAGAWA ET AL (US 5,223,562) or SAGAWA ET AL (US 5,356,971),
 		as applied to claim 1 above,
	and further in view of BASF - TINUVIN 111.

 	Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize effective amounts of commercially available light stabilizers as suggested by BASF - TINUVIN 111 in the powder coating compositions of SEIDA-JP ‘119 in order to provide improved weatherability and durability.

Response to Arguments
Applicant’s arguments filed 12/28/2020 have been considered but are moot in view of the new grounds of rejection in the present Office Action necessitated by the Claim Amendments filed 12/28/2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	OLSON ET AL (US 5,985,444) and OSAWA ET AL (US 5,468,904) disclose UV absorbers compatible with fluorine resins.
	JP 2011-011117 and JP 2012-041383 disclose layer separation-type powder coatings.
 	SAITO ET AL (US 10,563,087) claim layer separation-type powder coatings.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

April 10, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787